Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claim 1-7 drawn to a fusion protein) in the reply filed on July 5, 2022, is acknowledged.  Additionally, Applicant’s election without traverse of Species A (i.e., a single and specific fusion protein as dNGFR as the scaffold protein and HA and FLAG as the epitopes) in the reply filed on July 5, 2022, is acknowledged.  
It is noted that election of Species B is unnecessary as it is not applicable to elected Group I.  

Status of Claims
Claims 1-43 were originally filed on February 25, 2020. 
The amendment received on April 29, 2020, canceled claims 15-19, 22-27, 29, 31-39, and 42-43; and amended claims 2-4, 6-7, 9-11, 13-14, 20-21, 28, 30, and 40-41.
Claims 1-14, 20-21, 28, 30, and 40-41 are currently pending and claims 1-5 are under consideration as claims 8-14, 20-21, 28, 30, and 40-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 5, 2020.

Priority
The present application claims status as a 371 (National Stage) of PCT/US2018/047996 filed August 24, 2018, and claims priority under 119(e) to U.S. Provisional Application No. 62/550,086 filed on August 25, 2017.

Information Disclosure Statement
 The information disclosure statements (IDSs) submitted on February 25, 2020; and October 5, 2021, are being considered by the examiner. 
 
Drawings
The drawings; in particular, Figure 2B, are objected to because of the following reason:
The drawings have a line quality that is too light to be reproduced (weight of all lines and letters must be heavy enough to permit adequate reproduction) or text that is illegible (reference characters, sheet numbers, and view numbers must be plain and legible) see 37 CFR 1.84(l) and (p)(1)); See Figure(s) 2B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: paragraphs [0039] and [0121[, discuss amino acid sequences without an accompanying SEQ ID NO.  Pursuant to MPEP 2422 and 37 CFR 1.821(a), any amino acid sequence at least 4 amino acids in length requires a sequence identifier.  Additionally, please  updated the Sequence Listing if necessary.   
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 recites, “wherein each of the two or more epitopes is selected from HA, FLAG, VSVg, V5, AU1…”  Although, the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Examiner respectfully requests that Applicant uses the full name of the epitope followed with the acronym in parentheses for the first recitation, thereafter the acronym may be utilized.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rondon et al. US 2010/0184612 A1 published on July 22, 2010 (cited in the IDS received on 2/25/20).
For claims 1 and 3, with respect to a fusion protein comprising a scaffold protein and a series of two or more distinct epitopes as recited in instant claim 1; and with respect to where the fusion protein further comprises amino acid spacer sequences separating each of the two or more epitopes from each other as recited in instant claim 3:
	Rondon et al. discloses a triple tag sequence, either directly linked together (SEQ ID NO: 4) or via amino acid spacer sequences (SEQ ID NO: 5), to a protein of interest where the triple tag sequence comprises a 6x histidine sequence, a c-myc sequence, and a V5 sequence (See Rondon specification, paragraph [0006]-[0008], [0013]-[0015]) thereby constituting a tagged protein.  As such, the triple tag sequence constitutes a series of two or more distinct epitopes as recited instant claim 1.  A specific example of a protein of interest is a single chain antibody fused to this triple tag sequence, either directly or via an amino acid spacer sequences (See Rondon specification, paragraph [0013]-[0015], [0030]).  It is noted that the instant specification defines a scaffold protein as a protein in which amino acid sequences can be fused (See instant specification, paragraph [0025]).  As such, the instantly claimed scaffold protein is broadly construed as encompassing any protein that can fuse with amino acid sequences.  Thus, the single chain antibody of Rondon et al. constitutes a scaffold protein as claimed in instant claim 1.  Therefore, the disclosure of Rondon et al. satisfies the claim limitations as recited in instant claims 1 and 3.  

	For claim 1, with respect to where the distinct epitopes are recognized by distinct antibodies, and wherein the series of epitopes forms a detectable protein tag:
	Rondon et al. discloses that the tagged protein is detected in a sample, e.g., cell culture, by utilizing antibodies directed to the distinct tag sequences (See Rondon specification, paragraph [0018]-[0019], [0034], [0049]).  As such, Rondon et al. discloses that the three distinct epitopes are recognized by distinct antibodies and are used to detect the protein of interest in a sample.  As such, the triple tag sequence must form a detectable protein tag.  Thus, the disclosure of Rondon et al. satisfies the claim limitations as recited in instant claim 1. 
	Additionally and/or alternatively, the distinct epitopes being recognized by distinct antibodies and the series of epitopes forming a detectable protein tag, although Rondon et al. discloses that the series of epitopes forming a detectable protein tag, it is unnecessary for Rondon et al. to disclose these limitations because the intended use of the distinct epitopes and the intended use of the series of epitopes do not state a condition that is material to patentability or provide a structural limitation that would further limit the claimed distinct epitopes and the series of epitopes.  The court has found that the determination of whether clauses such as “wherein” and “whereby" is a limitation in a claim is dependent on the specific facts of the case.  If the “wherein" or “whereby” clause limits a process claim where the clause gives meaning and purpose to the manipulative steps, it should be given patentable weight.  However, the court also found (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In the instant case, the intended use of the distinct epitopes and the intended use of the series of epitopes (i.e., being recognized by distinct antibodies and forming a detectable protein tag) is an intended result of the claimed distinct epitopes and the series of epitopes that gives little meaning and purpose to the structure of the claimed distinct epitopes and the series of epitopes.  Accordingly, claim 1 recites intended results that do not render material to patentability.

	Accordingly, the disclosure of Rondon et al. anticipates claims 1 and 3. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rondon et al. US 2010/0184612 A1 published on July 22, 2010 (cited in the IDS received on 2/25/20) as applied to claim 1 above, and as applied to claims 2 and 4 herewith, alone or as evidenced by, National Cancer Institute, “T cell Receptor”, available online at www.cancer.gov/publications/dictionaries/cancer-terms/def/t-cell-receptor, 1 page (accessed on 10/4/22).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 1, please see discussion of Rondon et al. above. 

	For claim 2, with respect to where each of the two or more epitopes comprises HA and FLAG:
	Rondon et al. teaches that the tags to be utilized in the triple tag sequence include tags that comprise an epitope to an antibody that can be detected either in vivo or in vitro using anti-antibodies that are conjugated to a detectable marker (See Rondon specification, paragraph [0175]).  Examples of tags that comprise an epitope to an antibody include c-myc, HA, VSV-G, HSV, V5, histidine, and FLAG (See Rondon specification, paragraph [0176]).  As such, the teachings of Rondon et al. suggest that the tags that can be used in the triple tag sequence include HA and FLAG.  Thus, the teachings of Rondon et al. suggest where the series of at least two distinct epitopes comprise HA and FLAG as recited in instant claim 2.  

	For claim 4, with respect to where the scaffold protein is a cell surface protein:
	Rondon et al. teaches that the protein of interest to be fused to the triple tag sequences can be any protein known in the art such as an antibody including a single chain antibody or a scaffold protein (See Rondon specification, paragraphs [0091]-[0094]).  Scaffold proteins include a T cell receptor that are capable of specifically binding to antigens (note: receptor appears to be misspelled as resptors) (See Rondon specification, paragraph [0094]).  As evidenced by the NCI article, a T cell receptor is a group of proteins found on T cells (See NCI article, pg. 1).  Thus, Rondon et al. teaches that the protein of interest can be a scaffold protein such as a T cell receptor thereby constituting a cell surface protein as recited in instant claim 4. 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Rondon et al. does not expressly teach a specific embodiment where each of the two or more epitopes is selected from HA, FLAG, VSVg, HSV, and V5 as recited in instant claim 2.  However, the teachings of Rondon et al. cure deficiency by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
Rondon et al. does not expressly teach a specific embodiment where the scaffold protein is a cell surface protein as recited in instant claim 4.  However, the teachings of Rondon et al. cure this deficiency by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to a specific embodiment where each of the two or more epitopes is selected from HA, FLAG, VSVg, HSV, and V5 as recited in instant claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Rondon et al. and utilize HA and FLAG as two of the three tags in the triple tag sequence in combination with VSVg, HSV, or V5 fused to a protein of interest in order to detect the protein of interest in a sample.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the triple tag sequence was known to include tags comprising an epitope to an antibody such as c-myc, HA, VSV-G, HSV, V5, histidine, and FLAG as taught by Rondon et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the triple tag sequences of Rondon et al. were used to detect a protein of interest in a sample and therefore utilizing HA and FLAG as two of the three tags in the triple tag sequence fused to a protein of interest would support the detection of the protein of interest in a sample by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.

With respect to a specific embodiment where the scaffold protein is a cell surface protein as recited in instant claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Rondon et al. and substitute a cell surface protein such as a T cell receptor as the protein of interest that is fused to the triple tag sequence instead of a single chain antibody in order to specifically bind to an antigen.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because proteins of interest fused to the triple tag sequence were known to include an antibody such as a single chain antibody and scaffold proteins capable of specifically binding to an antigen such as a T cell receptor as taught by Rondon et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the fusion proteins of Rondon et al. were used for specifically binding to antigens and therefore substituting a cell surface protein such as a T cell receptor as the protein of interest that is fused to the triple tag sequence instead of a single chain antibody would support the specific binding of the fusion protein to an antigen by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rondon et al. US 2010/0184612 A1 published on July 22, 2010 (cited in the IDS received on 2/25/20), alone or as evidenced by, National Cancer Institute, “T cell Receptor”, available online at www.cancer.gov/publications/dictionaries/cancer-terms/def/t-cell-receptor, 1 page (accessed on 10/4/22), as applied to claims 1 and 4 above, further in view of Marchetti et al., PLoS One 9:18 pages (2014), and Lin et al., eLife 4:21 pages (2015), as applied to claim 5 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 1 and 4, please see discussion of Rondon et al. above. 

	For claim 5, with respect to where the cell surface protein is a mutant nerve growth factor receptor (NGFR):
	As discussed for claim 4 supra, Rondon et al. teaches that the protein of interest to be fused to the triple tag sequences can be any protein known in the art such as an antibody including a single chain antibody or a scaffold protein (See Rondon specification, paragraphs [0091]-[0094]).  Moreover, Rondon et al. teaches methods of detecting a protein of interest in a sample by utilizing the fused triple tag sequence, which binds to specific antibodies (See Rondon specification, paragraphs [0016], [0019], [0023], [0155], [0159]).  Alternatively, Rondon et al. teaches methods of purifying or isolating a protein of interest in a sample away from other cellular material by utilizing the fused triple tag sequence (See Rondon specification, paragraphs [0016], [0019], [0023], [0156], [0159]).  However, Rondon et al. does not expressly teach that dNGFR is the protein of interest to be detected or isolated. 
	Marchetti et al. teaches fusing a tag to a NGF and its receptors such as TrkA and P75NTR (See Marchetti article, abstract; pg. 2, 1st paragraph, last paragraph to pg. 3, 1st paragraph).  More specifically, Marchetti et al. demonstrates that the insertion of A1 and S6 tags into human TrkA and P75NTR sequences leads to the site-specific biotinylation of these receptors at the cell surface of living cells (See Marchetti article, abstract; pg. 3, 1st paragraph; Fig. 1A).  Utilizing the A1 and S6 tags make it possible to image and track interacting molecules at the single molecule level in living systems (See Marchetti article, abstract; pg. 12, last paragraph to pg. 13, 1st paragraph).  Thus, Marchetti et al. suggests detecting a NGFR in a sample by utilizing a tag.  Therefore, an ordinary skilled artisan would be motivated to substitute a NGFR as the protein of interest of Rondon et al.
	Regarding the NGFR being a mutant NGFR, it is noted that the scope of the instantly claim mutant NGFR is not limited thereby encompassing any mutant NGFR.  Lin et al. teaches that the cytoplasmic domain of p75NTR contains a C-terminal death domain (DD) connected to the transmembrane domain via a linker region (See Lin article, pg. 1, last paragraph).  Moreover, Lin et al. teaches that the mechanism of action of p75NTR in response to neurotrophins involves a conformational rearrangement of disulfide-linked receptor dimers resulting in the separation of intracellular DDs (See Lin article, pg. 2, last paragraph).  FRET experiments have shown that the two DDs in the p75NTR dimer in close proximity to each other (high FRET state) and that NGF binding induces a decrease in FRET signal (See Lin article, pg. 2, last paragraph).  Disruption of this conformational change through mutation of a conserved cysteine in the transmembrane domain prevents p75NTR signaling in response to neurotrophins (See Lin article, pg. 2, last paragraph to pg. 3, 1st paragraph).  Furthermore, Lin et al. found in a previous structure-function study that there are three sets of solvent-exposed residues in the DD that are critical for p75NTR’s ability to engage in three different pathways, i.e., RhoA, NF-kB, and JNK/cell death (See Lin article, pg. 3, 1st paragraph).  Thus, Lin et al. demonstrated receptor mutants that are selectively deficient in one pathway but not others thereby demonstrating that different signaling outputs can be genetically separated in p75NTR (See Lin article, pg. 3, 1st paragraph).  Therefore, the teachings of Lin et al. suggest mutant p75NTRs (i.e., a NGFR) where detection of a mutant NGFR in a sample is indicative of the function of the mutant NGFR.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Rondon et al. does not expressly teach where the cell surface protein is a mutant NGFR as recited in instant claim 5.  However, the teachings of Marchetti et al. and Lin et al. cure deficiency by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to where the cell surface protein is a mutant NGFR as recited in instant claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Rondon et al. and substitute a mutant NGFR such as a mutated p75NTR having a mutated cysteine within the TM domain or a mutation at one of the three critical residues necessary for p75NTR function in the RhoA, NF-kB, or JNK/cell death pathway as the protein of interest that is fused to the triple tag sequence instead of a single chain antibody in order to detect the mutant p75NTR in a sample.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because NGFRs such as TrkA and p75NTR were known to be fused to a tag in order to image and track interacting molecules at the single molecule level in living systems as taught by Marchetti et al.  Moreover, one of ordinary skill in the art at the time the invention was made would have been motivated to do so because mutant NGFRs such as p75NTR was known to affect p75NTR’s ability to function properly in one or more pathways such as the RhoA, NF-kB, or JNK/cell death pathway as taught by Lin et al.  
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the fusion proteins of Rondon et al. were used to detect a protein of interest in a sample and therefore substituting a mutant p75NTR such as a mutated p75NTR having a mutated cysteine within the TM domain or a mutation at one of the three critical residues necessary for p75NTR function in the RhoA, NF-kB, or JNK/cell death pathway as the protein of interest that is fused to the triple tag sequence instead of a single chain antibody would support the detection of the mutant p75NTR in a sample in order to image and track interacting molecules at the single molecule level with the mutant p75NTR by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/            Primary Examiner, Art Unit 1654